— Order, Family Court, New York County (Judith B. Sheindlin, J.), entered on or about June 27, 1991, dismissing this educational neglect petition, unanimously affirmed, without costs.
The proceeding was properly dismissed for lack of proof that respondent failed to exercise a minimum degree of care in providing her daughter with an education, and that the child’s physical, mental or emotional condition was impaired as a result (Family Ct Act § 1012 [f] [i] [A]; Matter of Shelley Renea K., 79 AD2d 1073). Respondent’s uncontroverted testimony at the fact-finding hearing shows that she attempted to find a safe school for her daughter to attend, and that she provided her with a home tutor while absent from school. Concur— Sullivan, J. P., Milonas, Wallach, Kupferman and Smith, JJ.